 428DECISIONS OF NATIONALLABOR RELATIONS BOARDBristol Care,Inc. d/b/a Bristol Extended Care 1andConnecticut State Federation of Teachers, AFT,AFL-CIO (CSFT). Case 39-CA-2812 and 39-CA-281310 September 1986DECISION AND ORDERBY CHAIRMAN DoTsON ANDMEMBERSJOHANSEN AND BABSONUpon charges filed by the Union 23 October1985, the General Counsel of the National LaborRelationsBoard issued a complaint 31 January1986 against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) oftheNational Labor Relations Act. The Companyfiled an answer admitting the allegations in thecomplaint.On 7 July 1986 the General Counsel filed aMotion for Summary Judgment. On 10 July 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companyfiled no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling onMotion for Summary JudgmentIn the absence of good cause being shown whythe motion should not be granted and in light ofthe Respondent's admission to the allegations in thecomplaint, we grant the General Counsel's Motionfor Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.JURISDICTIONThe Company, a Connecticut corporation, is ahealth care institution engaged in the operation of aconvalescent home in Bristol, Connecticut provid-ing inpatient medical and professional care services.Itannually derives gross revenues in excess of$100,000 and receives at its Bristol facility prod-ucts,goods, and materials valued in excess of$5,000 directly from points outside the State ofConnecticut.We find that the Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the UnionIWe have granted the General Counsel's motion to conform thepleadingsto the Respondent's answer which sets forth the Respondent'scorrect name.is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe Union is the collective-bargaining represent-ative of the employees in the following appropriateunits:All full and part-time service and maintenanceemployees, including employees in the dietarydepartment, nursing department, housekeepingdepartment,maintenancedepartmentandrecreation directors, but excluding registerednurses, licensed practical nurses, clerical, firstcook, supervisors and guards, as defined in theNational Labor Relations Act.andAll full and part-time registered nurses and li-censed practical nurses employed by the Em-ployer at its Bristol, Connecticut facility, butexcluding social service designee, physicaltherapist, service and maintenance employees,office clerical employees, guards and supervi-sors as defined in the National Labor RelationsAct.The Respondent and the Union have been partiesto collective-bargaining agreements covering em-ployees in the above two appropriate units since 1May 1985. By their terms the agreements are effec-tive through 1 May 1988 and 1 May 1987, respec-tively.About 1 October 1985 the Respondent decreasedthe health insurance coverage of its unit employeesprovided in article II of the parties' collective-bar-gaining agreements,without prior notice to or bar-gaining with the Union.We find that by the acts and conduct describedabove, the Respondent has failed and refused, andis failing and refusing to bargain collectively and ingood faith with the representative of its employees,and the Respondent thereby has been engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy unilaterally decreasing the contractual healthinsurance coverage of its employees without priornotice to or bargaining with the Union,the Com-pany has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1)and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order it281 NLRB No. 67 BRISTOL EXTENDED CAREto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to make the em-ployeeswhole by restoring the health insurancecoverage provided in article II of the collective-bargaining agreements retroactively from about 1October 1985. We shall also order the Respondentto pay all premiums for such health insurance cov-erage, which have not been paid and which wouldhave been paid absent the Respondent's unlawfulunilateral reduction of such coverage.In addition,we shall order the Respondent tomake employees whole by reimbursing them forany medical,dental,or other expenses ensuingfrom the Respondent's unlawful reduction of suchcoverage.This shall include reimbursing employeesfor any medical or dental billstheyhave paid di-rectly tohealth care providers that the health in-surance coverage would have included,as well asany premiumstheymay have paidto third-partyinsurancecompanies to continuemedical anddental coverage in the absence of the Respondent'srequired coverage.Further, we shall order the Re-spondent to reimburse employees for any contribu-tions they themselves may have made for the main-tenance of the contractual health insurance cover-age.Ferro MechanicalCorp.,249 NLRB669 (1980);AngelusBlock Co.,250 NLRB 868(1980). Intereston all such reimbursement shall be computed in themanner prescribed inFloridaSteelCorp.,231NLRB 651 (1977).2ORDERThe NationalLaborRelations Board orders thattheRespondent,BristolCare, Inc. d/b/a BristolExtendedCare,Bristol,Connecticut,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a) Unilaterally reducing its employees' health in-surance coverageprovidedin article II of the col-lective-bargaining agreements.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)Make its employees whole by restoring thehealth insurance coverageprovidedin article II ofSThe General Counsel has requested that the Order include a visita-torial clause authorizing the Board,for compliance purposes,to obtaindiscovery from the Respondent under Federal Rules of Civil Procedureunder the supervision of the United States court of appeals enforcing thisOrder.Under the circumstances of this case, we find it unnecessary toinclude such a clause.Accordingly,we deny the General Counsel's re-quest.429the collective-bargaining agreementsretroactivelyfrom about1October1985, and by paying all pre-miumsfor such healthinsurance coverage as re-quired by the collective-bargaining agreements,which havenot been paid and which would havebeen paid absent the Respondent's unlawful unilat-eral reduction of such coverage; and reimburse itsemployeesfor anymedical, dental,or any other ex-penses ensuingfromthe Respondent's unlawful re-ductionof healthinsurance coverage.This shall in-clude reimbursing employeesfor any contributionsthey themselves may havemade for the mainte-nance ofthe contractual healthinsurance cover-ages;for anypremiumstheymay have paid tothird-party insurance companies to continue medi-cal and dentalcoveragein the absence of Respond-ent's reductionof suchcoverage;and forany medi-cal ordental billsthey have paid directlyto healthcareproviders that the healthinsurance coveragewould haveincluded.All paymentsto employeesshallbe madewithinterest as provided in the"Remedy."(b)Post at its facilityinBristol,Connecticut,copies ofthe attached notice marked"Appendix."3Copies of the notice,on formsprovided by the Of-ficer in Charge forSubregion39, afterbeing signedby the Respondent'sauthorized representative,shallbeposted bytheRespondent immediatelyuponreceiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswherenotices to employees are customarilyposted.Reasonable steps shallbe taken bythe Respondentto ensurethat the noticesare not altered,defaced,or covered by any othermaterial.(c)Notify the Officer inCharge in writingwithin 20 days from the date of this Order whatsteps the Respondenthas takento comply.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT unilaterally reduce our employees'healthinsurancecoverage provided in the collec-tive-bargaining agreements.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make our employees whole by restor-ing the health insurance coverage retroactivelyfrom 1 October 1985, and by paying all premiumsfor such health insurance coverage as required bythe collective-bargaining agreements,which havenot been paid and which would have been paidabsent our unlawful unilateral reduction of suchcoverage; and WE WILL reimburse our employeesfor any medical, dental, or any otherexpenses en-usingfrom our unlawful reduction of health insur-ance coverage.This shallinclude reimbursing em-ployees for any contributions they themselves mayhavemadefor themaintenanceof the contractualhealth insurance coverage after we unlawfully re-duced such coverage; for any premiums they mayhave paid to third-party insurance companies tocontinuemedical and dental coverage in the ab-sence of our reduced coverage; and for any medi-cal or dental bills they have paid directly to healthcareproviders that health insurance coveragewould have included.WE WILL pay to our employees appropriate in-terest on such moneys.BRISTOL CARE,INC. D/B/A BRISTOLEXTENDED CARE